Case 19-17064 Doc29 Filed 06/14/19 Page 1 of 41

Fill in this information to identify your case:

Debtor 1 Natasha Purshotam Pamnani

 

 

 

 

 

First Name Middle Name Last Name
Debtor 2 Purshotam Hashmatrai Pamnani
(Spouse, if filing) First Name Middle Name Last Name Qui a Cyc at .

9 real ri ie
United States Bankruptcy Court for the: District of Maryland as Bah OF MARYL A Pet
uy ae

Case number 19-17064 GREENBEL! LJ Check if this is an

{if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/Boo....o.eccecccccccccccessessssescsescsucussavsssscscsvsvensusasavansvensvevsveedavavavevavaveatenners $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B......ccscccsccosscosssssssssssessssssuecsuvesecsreessecsavesscsressuttssvessessesssessvessess $ 27,565.00
: 1c. Copy line 63, Total of all property On Schedule A/B o.....cccccccccccceccseccscecesscstscscecsscsssvsvavsvacsevessvavavsvaseuavansuuevacacatatieeuesesesesss $ 27,565.00
Summarize Your Liabilities
Your liabilities
Amount you owe
, 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 787 154.62
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ s_ ores
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 2 934.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.......cccccccccccsccsscseecceseseeessesene s__ ee
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F oo... ccccccceccscscscsecesesseeees + 5 183,615.57
Your total liabilities g___973,704.19
Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061) 8 858.23
Copy your combined monthly income from line 12 Of SCHECUIC |... ccccccccccccccescsscscsssnsesssavscavsvavsessessracevevstssevarseransssesees $___‘cevec

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHECUIO J o.eccccccccccccscsecscstscseseesesesssesessssssasscevsvssveasaratevatssutetieevscsnsesvacessees $

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
wot Case 19-17064 Doc29 Filed 06/14/19 Page 2 of 41

Debtor 1 Natasha Purshotam Pamnani Case number (irinoun_19-17064

First Name Middle Name Last Name

 

Er Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
: Q) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
‘ Wi Yes

7. What kind of debt do you have?

C) Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Wi Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

fe eicta oo tapes Sie ote ee vos te esrb te a Se eemoe

 

_ 8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 8,858.23

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Totai claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) s_ Ci
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_C0.00
9c. Claims for death or personal injury white you were intoxicated. (Copy line 6c.) § 0.00
9d. Student loans. (Copy line 6f.) s____—_—183,615.57
$e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) a
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through Of. $ 183,615.57

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-17064 Doc29 Filed 06/14/19 Page 3 of 41

y

Fill in this information to identify your case and this filing:

Debtor 1 Natasha Purshotam Pamnani

First Name Middle Name Last Name

Debtor 2 Purshotam Hashmatrai Pamnani

 

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland
19-17064

Case number

 

QL} Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

aa Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LJ No. Go to Part 2.

vi Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

wf Single-family home the amount of any secured claims on Schedule D:
2100 Chestnut Lane arn Creditors Who Have Claims Secured by Property.
1.1. L) Duplex or multi-unit building
Street address, if available, or other description . ;
C1 Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
QJ Lana $ 501,000.00 ¢ 0.00
. LJ Investment property
Frederick MD 21702 LJ Timeshare Describe the nature of your ownership
City State ZIP Code 0 oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Frederick Q Debtor 1 only
County L) Debtor 2 only

WI Debtor 1 and Debtor 2 only L) Check if this is community property

see instruction
LJ At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q Single-family home the amount of any secured claims on Schedule D:

1.2. Creditors Who Have Claims Secured by Property.

CY Duplex or multi-unit buildin
Street address, if available, or other description P ding

 

 

 

 

 

QC) Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
Q) Lang $ $
CL) Investment property ;
0) Timesh Describe the nature of your ownership
City State ZIP Code O imesnare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
C1 Debtor + only
L) Debtor 2 only

CJ Debtor 1 and Debtor 2 only CL) check if this is community property
LI At least one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
Case 19-17064

Doc 29 Filed 06/14/19 Page 4 of 41

Case number (i known), 19-17064

 

What is the property? Check all that apply.

F
Debtor 1 Natasha Purshotam Pamnani
First Name Middle Name Last Name
13 Q) Single-family home

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ................0.00.cccccccccuuececccceeeececavecsuuuveseuseveceusneseeeanevensesess »>

hy Describe Your Vehicles

CL) Duplex or multi-unit building
CL) Condominium or cooperative
L) Manufactured or mobile home
Q) Land

U) investment property

LJ Timeshare

L) other

 

Who has an interest in the property? Check one.

UC) Debtor 1 only

C] Debtor 2 only

Q) Debtor 1 and Debtor 2 only

UJ At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

§ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

L) No

i Yes

3.1. Make: Buick
Model: Encore
Year: 2014
Approximate mileage: 53,000
Other information:
VIN # KL4CJASBXEB781727

 

 

 

If you own or have more than one, describe here:

3.2, Make: Dodge
Model: Caravan
Year: 1995

210,000

Approximate mileage:

Other information:

 

 

 

Official Form 106A/B

 

Who has an interest in the property? Check one.
L) Debtor 1 only

UC) Debtor 2 only

a Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

LJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LI} Debtor 1 only

C) Debtor 2 only

4 Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 16,487.04 ¢

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

§ 1,000.00 1,000.00

 

page 2

 
; ’ Case 19-17064
Debtor 4 Natasha Purshotam Pamnani

Doc 29 Filed 06/14/19 Page 5 of 41

Case number (if known). 19-17064

 

 

First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. —_ 0 not deduct secured claims or exemptions. Put
~ O Debtor 4 onl the amount of any secured claims on Schedule D:
Model: edtor | only Creditors Who Have Claims Secured by Property.

Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

Q) Debtor 2 only
QI) Debtor 1 and Debtor 2 only
QDat least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 only

CI Debtor 2 only

(J Debtor 1 and Debtor 2 only

I At least one of the debtors and another

() Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

ZW No

C) Yes

4.14. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
C] Debtor 1 only

J Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 1 only

L] Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C] Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
portion you own?

entire property?

  

1,000.00

  

 

page 3

 
¥ Case 19-17064 Doc29 Filed 06/14/19 Page 6 of 41

Debtor 1 Natasha Purshotam Pamnani Case number (finown 19-1 7064

First Name Middle Name Last Name

BE veering Your Personal and Household Items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

m] No poe eee ce eee se oes we mee a o co .

\ Yes. Describe......... _ Major appliances, furniture, linens, china, kitchenware and household goods $ 15,000.00
7. Electronics .

Examples: Televisions and radios; audio, video, Stereo, and digital equipment; computers, printers, scanners; music

collections; electronic devices including cell phones, cameras, media players, games

QC) No ere cee es Soc cttntnes carr ene Gos eee sgn pts gu Gaming .

0 Yes. Describe........ 4 TVs, Cell Phones, Mac Desktop, IPad, !Watches, Printer $ 5,000.00
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No we eee nee ee ts ne iy oh eats Wate oe _
LI) Yes. Deseribe.......... ' ¢ 0.00

 

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
QC) No prvvamemane nema esate: ram ft A entmaecome een ae yop) ape tt ey ee bens
2 Yes. Describe.......... | Eliptical Machine 5 300.00

Leen amar ep smn + vem ets ocean age seman magn tt omnes we omens serene nena

10. Firearms
Examples. Pistols, rifles, shotguns, ammunition, and related equipment

 

MW No poor nnmns fe owen anh ee en a enn eee Senet aes eats tnpntth cine pe

L} Yes. Describe.......... $ 0.00
11.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

O) No co en ohn enema nm ae ween . we eee anes tees

Wd Yes. Describe.......... Miscellaneous including non-brand apparel, shoes, handbags, scarves § 3,000.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

 

 

Q] No poms smn sa pon eae fo vp oni sens th enue i ete ee aa store wesw een 4 00 00
, : 500.

12 Yes, Descbe... Costume Jewelry Bo ee
13. Non-farm animals

Examples: Dogs, cats, birds, horses

CL) No poem os ak ean ees on shes pny mae pp ee :

Yes, Describe........... . . . .

-We have a Dog, she is our child and is invaluable - we cannot put a price on her °

14. Any other personal and household items you did not already list, including any health aids you did not list

a No srs ws mene Se esa amet mampg ats lS a sh nt soy cg ses

C} Yes. Give specific $

information. estes seme sn se . hee vee ee os Aa ate smn creme Soe mm See 00 scrapping seo samnesne we Oo psn

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 24 800.00

for Part 3. Write that number here... csstsinstntnnnstennunininsvieteniinnvintiiiiii >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 

 
y Case 19-17064 Doc29 Filed 06/14/19 Page 7 of 41

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Natasha Purshotam Pamnani Case number (rtnown_ 19-1 7064
First Name Middle Name Last Name
BD ve serve Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
QC) No
68 0 onnntnnnnninnnnh nnnnunnninnininnniiiiite Cash: $ 300.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
QC) No
WD Yesi cc. Institution name:
17.1. Checking account: BB&T $ 335.00
17.2. Checking account: Wells Fargo $ 440.00
17.3. Savings account: BB&T $ 75.00
17.4. Savings account: $
17.5. Certificates of deposit: $

17.6. Other financial account:

 

A

17.7. Other financial account:

 

A

17.8. Other financial account:

 

fo

17.9. Other financial account:

 

A

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

C] No

4 YO@S woe Institution or issuer name:

Robinhood 165.00

 

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

 

YW No Name of entity: % of ownership:
) Yes. Give specific 0% %
information about 0% TTT
them... cee ° %
a,
0% %
Official Form 106A/B Schedule A/B: Property page 5

aac

 
. Case 19-17064 Doc29 Filed 06/14/19 Page 8 of 41

Natasha Purshotam Pamnani

First Name Middle Name Last Name

Debtor 1

Case number (if known), 19-17064

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

Q) Yes. Give specific
information about

issuer name:

 

 

 

21, Retirement or pension accounts

Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift Savings accounts, or other pension or profit-sharing plans

WJ No

Q) Yes. List each
account separately. Type of account:

401(k) or similar pian:

Institution name:

 

Pension plan:

 

IRA:

 

Retirement account:

Keogh:

 

Additional account:

 

Additional account:

 

22. Security deposits and prepayments

Your share of all unused deposits you have made so that

you may continue service or use froma company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

institution name or individual:

Potomac Edison

 

QO) No

DY eS occ
Electric:
Gas:
Heating oil:

 

Security deposit on rental unit:

Prepaid rent:

 

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

WY No

Issuer name and description:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

aaa

 

A

450.00

 

 

f

A

A

ft

page 6
" Case 19-17064 Doc29 Filed 06/14/19 Page 9 of 41

Debtor1 | Natasha Purshotam Pamnani Case number tirinown 19-1 7064

First Name Middle Name Last Name

24.Interests in an education IRA, in an account ina qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

WZ No

DYES ene Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

C) Yes. Give specific i
information about them.... | .$

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WZ No

LI Yes. Give specific
information about them... §

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WY No

CI Yes. Give specific

information about them.... $

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

WY No oe ee
CJ Yes. Give specific information Federal: $
about them, including whether | a
you already filed the returns i State: $
and the tax years. oo... i :
i Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WJ No

L] Yes. Give specific information. ............. :

j

Alimony:

Rad

i Maintenance:

A

' Support: S$
' Divorce settlement: $e
i

_ Property settlement: $s

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WY No

L) Yes. Give specific information............... i

 

Official Form 106A/B Schedule A/B: Property page 7

renee

 
 

 

 

mo , Case 19-17064 Doc29 Filed 06/14/19 Page 10 of 41
Debtor 1 Natasha Purshotam Pamnani Case number (known 19-1 7064
First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance: health savings account (HSA); credit, homeowner's, or renter’s insurance

L) No

\ Yes. Name the insurance company

. 2 Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

Genworth Life Annuity Purshotam Pamnani $ 0.00
Twinkle Pamnani

 

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

(2 No

CD Yes. Give specific information............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No ;
CJ Yes. Describe each claim. i

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

2 No

CD Yes. Describe each claim... i

Lae amen So ain ieee pov eee wes eae ne vee ameter vanes oP

35. Any financial assets you did not already list

a No oe sete. nn ssn Se Fe conte Amanat eens © mm menen sane © Gamma av namin ve pecs
C) Yes. Give specific information.............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here oc ccssssssssintntnntennnnnntnnnsnintennininnites stv > $ 1,765.00

 

 

EERE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

 

37.Do you own or have any legal or equitable interest in any business-related property?
(2 No. Go to Part 6.
O) Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned
No
. ~
Cl Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Q) Yes. Describe.......

Official Form 106A/B Schedule A/B: Property page 8

 

 
. Case 19-17064 Doc29 Filed 06/14/19 Page 11 of 41

Debtor 4 Natasha Purshotam Pamnani Case number ¢rinown 19-17064

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

wi No
pomeranian) aut) a Gel
C) Yes. Deseribe....... $
41. Inventory
Ld No a coo es nants entre amen ee _ ce wo eens mene Soot nas gene .
CJ Yes. Describe....... 5

42. Interests in partnerships or joint ventures

 

 

 

 

 

 

 

 

 

 

W No

Q) Yes. Describe....... Name of entity: % of ownership:
% $
%
% $

43. Customer lists, mailing lists, or other compilations

Wd No

CL} Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

a) No oon. ANIA nm Se Bete en ete nee oe ese a tn sono cn mA ns pe -oenines enna sce sn se.

CL) Yes. Describe........ :
$s
bo a pene seen ee vn

44. Any business-related property you did not already list
Wd No
CLI Yes. Give specific §
information .........
$
$
$
$
. §
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here occ ssssssssnesteesntunsinnnntsstetissianiitaniss viet > To

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wi No. Go to Part 7.
C) Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

WI No

Official Form 106A/B Schedule A/B: Property page 9

 

 

 
. Case 19-17064 Doc29 Filed 06/14/19 Page 12 of 41

Debtor 4 Natasha Purshotam Pamnani Case number trinown 19-1 7064

First Name Middie Name Last Name

 

 

48. Crops—either growing or harvested

WY No eee | at ant rte cso hss as ete se oe pn uinss ene cecouemmnmi Gages 8s .
L) Yes. Give specific |
information. ............ . §

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

WY No
i i — — ~— ~ “_
es nn nn sateen a Jantar eset ate bat a ett §
50. Farm and fishing supplies, chemicals, and feed
WY No
i ——— a -
mance oo aver wihenges Sete get torr wnunnanntin ts +p etimanmrw ae 8 7 ste carve oe a ese manent son ee ee §
51. Any farm- and commercial fishing-related property you did not already list
WI No
CI) Yes. Give specific |
information. ............ : /
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that mumber here oo. ccccssessssssesnvesssosstsvsssssssvussssssssuspusesssasasesssavisussasssstssssistibssesitisesesestssieseeessieteeecce. >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Wi No o eee to ennai a a nee ssn gs NEE Fe cm ae eee nee nnn weveertteer ers cm gt ne
CI} Yes. Give specific |
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here 0.0.0.0... ooccccccccccccccccccssecccceeseeceeeccccees.. > $
ote us the Totals of Each Part of this Form
55. Part 1: Total real estate, Vimeo occ ececccessssseetsvsseesessvesvunsvnmesssssssessssrvnvsssesssaessasatsvisssstastasasssttuvessssusassssietiieteeesscstes eee > $ 0.00
56. Part 2: Total vehicles, line 5 $ 1,000.00
57. Part 3: Total personal and household items, line 15 $ 24,800.00
58. Part 4: Total financial assets, line 36 $ 1,765.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 0.00
62. Total personal property. Add lines 56 through 61. .....0.....cc.0.- ' $ 27,565.00 Copy personal property total > +g 27,565.00
Le tee eee med
63. Total of all property on Schedule AJB. Add line 55 + line 62.0.0... cccccccescsssscssecsecosssscssesssssseseseeteuvesteeteeseees cocoon $ 27,565.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 
 

Case 19-17064 Doc29 Filed 06/14/19 Page 13 of 41

Fill in this information to identify your case:

Debtor 4 Natasha Purshotam Pamnani

First Name Middie Name Last Name
Debtor 2 Purshotam Hashmatrai Pamnani

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: State of Maryland

Case number _19-17064 LJ Check if this is an
(if known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oa/ig

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

 

CJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § §22(b)(3)
Wf You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

‘Schedule AB

Brief .
description: Buick Encore - 2014 _ $1648704 £O¢

 

L) 100% of fair market value, up to

 

 

 

 

 

 

Line from | 2, U
Schedule A/B: 3 any applicable statutory limit

Brief

description: $s COS

Line from QC 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Os

Line from C) 100% of fair market value, up to

Schedule A/B: ____ any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

w No
CI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

LC) No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 
Case 19-17064 Doc29 Filed 06/14/19 Page 14 of 41
Natasha Purshotam Pamnani

Last Name

Debtor 1 Case number (it known), 19-17064

First Name Middle Name

 

Ea Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

description: $ Qs

Line from Q) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: § Os

Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief

description: ———__———_ § Os

Line from CJ 100% of fair market value, up to
Schedule A/B:_ — any applicable statutory limit
Brief

description: $ Qs

Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: ——_—_—__——._ § Os ——____.

Line from Q) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Bich ner rn eases ena
description: $ Os

Line from C) 100% of fair market value; up to
Schedule A/B:  —__ any applicable statutory limit
Brief

description: $ Os

Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: §, Os

Line from L) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief

description: $ Qs

Line from L 100% of fair market value, up to
Schedule A/B:_ any applicable statutory limit

 

 

 

 

 

 

 

 

description: §. Os
Line from C) 100% of fair market value, up to
SOMME ANB nnn any applicable statutory limit
Ber nmnnenanasacarasererenananananeceserainacinaaneanaunsasaeatenenan igang
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
description: —_—__—__—_——_—_ § Os
Line from C) 100% of fair market value, up to
_— any applicable statutory limit

Schedule A/B:

 

Official Form 106C page 2 of

Schedule C: The Property You Claim as Exempt

 

 
 

Case 19-17064 Doc29 Filed 06/14/19 Page 15 of 41

Fill in this information to identify your case:

Debtor 1 Natasha Purshotam Pamnani

First Name Middle Name Last Name

 

Debtor 2 Purshotam Hashmatrai Pamnani

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

19-17064
Cc
(itknown) () Check if this is an

 

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
C) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

ee ist All Secured Claims

_ 2. List all secured claims. If a creditor has more than one secured claim, list the creditor Separately Amount of claim Value of collateral Unsecured

 

Column A Column B Column C

for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not'deduct the that supports this _ portion

 

 

 

 

; As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim ifany
Rushmore Loan Management Describe the property that secures the claim: $ 558,667.58 $ 501,000.00 $
: Creditors Name [ ; " ; 1

PO Box 52708 | Primary Residence / First Mortgage

Number Street | i

 

As of the date you file, the claim is: Check aii that apply.
Ff Contingent

 

 

Irvine CA 92619 & unliquidated
City State ZIP Code 6 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CY Debtor 1 only Wf An agreement you made (such as mortgage or secured
OC) Debtor 2 only car loan)
WW Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
CJ Atleast one of the debtors and another Q) Judgment lien from a lawsuit

C) other (including a right to offset)
CO) Check if this claim relates to a

community debt

 

 

5

 

 

 

 

 

 

 

Date debt was incurred =... de8t 4 digits of accountnumber sows cant ae ga
: 22 Friedman & Associates LLC Describe the property that secures the claim: $ 212,000.00 $ $
Creditor’s Name i
100 Owings Court | Primary Residence / Second Mortgage,
Number Street iLien :
Suite #4 As of the date you file, the claim is: Check all that apply.
vf Contingent
Reistertown md 21136 Wd Unliquidated
City State ZIP Code wa Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only 6 An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
vf Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another Gf Judgment lien from a lawsuit

O) other (including a right to offset)
C) Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number 8 9 Q 1

  

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

 

 
Case 19-17064 Doc29 Filed 06/14/19 Page 16 of 41

4
¥

Debtor 4 Natasha Purshotam Pamnani Case number (tinonn_19-17064

First Name Middle Name Last Name

 

   
 

Additional Page Column A Column.B Column C
sags . . noe . Amount of claim ‘Value of collateral Unsecured

After listing any entries on this page, number them beginning with 2.3, followed ‘Do not deduct the that supports this portion

by 2.4, and so forth. value’of collateral. claim if any

 

16,487.04 , 7,000.00,

 

 

 

 

 

 

 

Describe the property that secures the claim: $
Creditor’s Name aa
PO Box 166008 Vehicle - Buick Encore - 2014 |
i Number Street |
As of the date you file, the claim is: Check all that apply
Irving TX 75016 w Contingent
i City State ZIP Code C) unliquidated
a Disputed
| Who owes the debt? Check one. Nature of lien. Check all that apply.
Pf Debtor 1 only w An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
O Atleast one of the debtors and another OQ) Judgment tien from a lawsuit

Q) other {including a right to offset)
O) Check if this claim relates to a

i community debt

Date debt was incurred Last 4 digits of account number_ 3 Tf _3 3

 

 

 

Describe the property that secures the claim: $ $ $
Creditor’s Name wi

 

 

 

Number Street .

 

: As of the date you file, the claim is: Check all that apply.
C) Contingent

Q) Unliquidated

City State ZIP Code O Disputed

| Who owes the debt? Check one.

 

 

Nature of lien. Check all that apply.

 

 

 

Q Debtor 1 only QQ) An agreement you made (such as mortgage or secured

CY Debtor 2 only car loan)

: CY Debtor 1 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic’s lien)

UL) Atleast one of the debtors and another O Judgment lien from a lawsuit

_ O) Check if this claim relates to a OF other (including a right to offset)

community debt

Date debt was incurred _ Last 4 digits of account number __ _—

L_} Describe the property that secures the claim: $ $ $

 

 

Creditor’s Name

 

|

 

po

 

 

 

i Number Street
| |
As of the date you file, the claim is: Check all that apply.
i Q Contingent
City State ZIP Code CJ Unliquidated
: QO) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only (J An agreement you made (such as mortgage or secured
i C) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
| (2 Atleast one of the debtors and another (J Judgment lien from a lawsuit
i OQ) other (including a right to offset)
| (2 Check if this claim relates to a

community debt

Date debt was incurred Last 4 digits of account number

16,487.04 |
787,154.62

    

Add the dollar value of your entries in Column A on this page. Write that number here: $

 
 

If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: oo &

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 27

 

 

 
. ' Case 19-17064 Doc29 Filed 06/14/19 Page 17 of 41

Fill in this information to identify your case:

 

Debtor: Natasha Purshotam Pamnani

 

 

First Name Middle Name Last Name
Debtor 2 Purshotam Hashmatrai Pamnani
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

19-17064 C) Check if this is an
Gieown amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

1. Doany creditors have priority unsecured claims against you?
LI) No. Go to Part 2.

wi Yes.

. 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
i each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
: nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority

: unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount

2.1

Acceptance Now Last 4 digits of account number ft gg 2 0 $__2,934 00 $2,934 00

Priority Creditors Name

5501 Headquarters When was the debt incurred? _08/01/2017

Number Street

R 7 eke

#R097920000003R097920 As of the date you file, the claim is: Check ail that apply

Plano TX 75024 O Contingent

City Stale ZIP Code ontingen

) Unliquidated
Who incurred the debt? Check one. O oi
isputed

“ Debtor 1 only

L) Debtor 2 only Type of PRIORITY unsecured claim:

5 Debtor 1 and Debtor 2 only CL) Domestic support obligations

At least one of the debtors and another L) Taxes and certain other debts you owe the government

C) Check if this claim is for a community debt CQ) Ciaims for death or personal injury while you were

Is the claim subject to offset? intoxicated .

LI No ) other. Specify Furniture Rental Agreement
—— Olves co bee ua me
f2.2 | Last4 digits ofaccountnumber $ $ $

 

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply
QQ) Contingent

City State ZIP Code Q) Unliquidated

Who incurred the debt? Check one. C) Disputed

CJ Debtor 4 only

C) Debtor 2 only

(A) Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

Type of PRIORITY unsecured claim:
CL) Domestic support obligations

Taxes and certain other debts you owe the government

CQ) Cheek if this claim is for a community debt intoxicated

Q
CQ) claims for death or personal injury while you were
O other. Specify

Is the claim subject to offset?

LI No
Ld Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 3

 

 
Debtor 1 Natasha Purshotam Pamnani

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Case 19-17064 Doc29 Filed 06/14/19 Page 18 of 41

Case number (if known) 19-17064

 

 

3. Do any creditors have nonpriority unsecured claims against you?

[) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

' 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already

claims fill out the Continuation Page of Part 2.

 

 

 

i included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
Fed Loan Servicing, #143079914FD0**** Last 4 digits of accountnumber_9 9 1 4 183. 615.57
: Nonpriority Creditors Name $_evyees
BO Box 60610 When was the debt incurred? 96/01/2004
Number Street
Harrisburg PA 17106
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. UO) unliquidated
Ui Debtor 1 only Q) Disputed
QC) Debtor 2 only
QC) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CD Atleast one of the debtors and another wv Student loans
i QQ Check if this claim is for a community debt O Obligations arising out of a separation agreement or divorce
‘ that you did not report as priority claims
Is the claim subject to offset? LJ Debts to pension or profit-sharing plans, and other similar debts
LI No LJ other. Specify
Q) Yes
Last 4 digits of account number ___ Le $
; Nonpriority Creditors Name When was the debt incurred?
: Number Street
: As of the date you file, the claim is: Check all that apply.
{
: City State ZIP Code QO Contingent
Who incurred the debt? Check one. 1 unliquidated
QJ Debtor 1 only O) Disputed
: L} Debtor 2 only
C Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
; (CJ Atleast one of the debtors and another C) Student loans
Q eae _, | oO Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
C) No CD other. Specify
QC) Yes
4.3 a
| Last 4 digits ofaccountnumber
: Nonpriority Creditor’s Name $.
When was the debt incurred?
Number Street
oly State FIP Gode As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.
(J Debtor 1 only
U) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

C} Check if this claim is for a community debt

Is the claim subject to offset?
: LJ No
i UO) Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

QO Contingent
Q Unliquidated
t) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

Oo OO

 

page2_of 3__

 
. ‘ Case 19-17064 Doc29 Filed 06/14/19 Page 19 of 41

Debtor 1 Natasha Purshotam Pamnani Case number drinown_19-17064

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. _g 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 2,934.00

 

 

 

 

 

6e. Total. Add lines 6a through 6d. 6e.
§ 2,934.00
Total claim
| Total claims 6f. Student loans 6f. $ 183,615.57
| from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
. Write that amount here. 6. +s
j. I. Add li f i. j.
6j. Total id lines 6f through 6i 6j 5 183,615.57

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pages_ of 3

 
. Case 19-17064 Doc29 Filed 06/14/19 Page 20 of 41

Fill in this information to identify your case:

Debtor Natasha Purshotam Pamnani

First Name Middle Name Last Name

Debtor 2 Purshotam Hashmaitrai Pamnani

 

 

(Spouse If filing) First Name Middle Name

United States Bankruptcy Court for the: State of Maryland

19-17064
Creo ©) check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional! page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
(J No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
i Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 
 

Acceptance Now Furniture
Name

5501 Headquarters

Number Street

Plano, TX 75024

 

 

 

State ZIP Code

 

 

 

 

 

 

 

 

 

 

Number Street
‘Olly State Zipcode
2.3:
Name
Number Street
City _ State... ZIP Code .

 

 

 

   

 

Name

 

Number Street

 

   

 

Name

 

Number Street

 

 

City Sale ZipCode

   

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases , page 1 of___

 

 
Case 19-17064 Doc29 Filed 06/14/19 Page 21 of 41

Debtor 1 Case number (if known)
First Name Middle Name Last Name

   

aseisfor

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

Number Street

 

City State ZIP Code

 

 

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

     

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

State ZIP Code

  

 

 

       

 

Name

 

Number Street

 

City State ZIP Code

   

 

Name

 

Number Street

 

 

City State ZIP Code

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page of_

 

 
Case 19-17064 Doc29 Filed 06/14/19 Page 22 of 41

Fill in this information to identify your case:

 

Debtor 4 Natasha Purshotam Pamnani

 

First Name Middle Name Last Name
Debtor 2 Purshotam Hashmatrai Pamnani
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: State of Maryland
Case number 19-17064

(If known)

LJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

i No
UC) Yes

: 2, Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
: Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

L No

UI Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

:
:
:
:

:

8

g

2

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

; 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.
olumn 1: Your codebtor _ e the debt
3.1
() Schedule D, line
Name
QO) Schedule E/F, line
Number Street QO) Schedule G, line
CY. annannaarnannaatnannantnuannananantienaanntnienannsenae wnotate ZIP Code eee ecemmnnnnnoese oe es emanation
3.2
L) Schedule D, line
Name —_—_—_
2 Schedule E/F, line
Number Street C) Schedule G, line
OY cccccssccescesesessesesnesesnenseeerees we State ccccseeseesteseeseeseesssteeees SIP COME. sc assussssssessessssssesoscsscanccssssscssesusssersssssessecssssssssasesussauesusesssssusssescsuseneesasenuesuvanteneed
3.3
OQ) Schedule D, line
Name
Q) Schedule E/F, line :
Number Street () Schedule G, line
City snenannnpuataannennsnnnepins State nein ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of___

 

 
Case 19-17064 Doc29 Filed 06/14/19 Page 23 of 41

Debtor 1 Case number (# known),
First Name Middle Name Last Name

   

Additional Page to List More Codebtors

  
 

om you owe the debt

  

   
   

 

i sche

 

les that apply:

Q) Schedule D, line

 

 

 

Name
() Schedule E/F, line
Number Street C) Schedule G, line
City ce eeatanatavanuenaunnannnnaniunannanannanannsnanaene SC AUP CON nnninnnenenene renee eveeoevocowvesoneve. sevevvonwovenewervooeromensonese eeononeneneeroneeoweneveces

 

x
QO) Schedule D, fine

 

 

 

 

 

 

 

Name
Q) Schedule EFF, line
Number Street LJ Schedule G, line
Q) Schedule D, line
Name
Q Schedule E/F, line
Number Street Q) Schedule G, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| () Schedule D, line
: Name :
() Schedule E/F, line i
Number Sireet C) Schedule G, line
BT nN Sate BIE SBE snssnstnnntnnnnnnnnnnnntinieinennannniinainneennnnnnennne
: (2 Schedule D, line
: Name
2 Schedule E/F, line
Number Sheet C1 Schedule G, line
sooo Ell, evseseseeseseaceuesesusacsesasaeeneseananeas Stat scssesesesceseeeeeans ZIP COM ec cccssescsssscsnsecsesstevsvesessesesusvessevansssssescsuasesuescanessssesssseasesussesaeqesnesessnensaneneaeeeed
a
(J Schedule D, line
Name
Q) Schedule EFF, line
Number Swot C} Schedule G, line
wee Yc essenssnscassccsessseseecesssesesesssssssnsnsescssessesceeseeesees State cece
Q) Schedule D, line
Name
(J Schedule E/F, line
Number Sireci QO) Schedule G, line i
sy seueaveneeveneessutsvsnuessaasecsensassuesssssaeseesesecusseceenenestenesees State ZIP Code bees “brie
(Q) Schedule D, line
Name
QC] Schedule E/F, line
Number Street CQ) Schedule G, line
City State ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page__—of_

 
Case 19-17064 Doc29 Filed 06/14/19 Page 24 of 41

Fill in this information to identify your case:

Debtor 4 Natasha Purshotam Pamnani

First Name Middle Name

Debtor 2 Purshotam Hashmatrai Pamnani

(Spouse, if filing) First Name Middie Name
United States Bankruptcy Court for the: State of Maryland

Case number _19-17064 Check if this is:

(if known)
C) An amended filing

A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 06/13/2019 ___

MM / DD/ YYYY

 

 

 

Schedule I: Your Income | 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse,
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

Fill in your employment
information.

 

   

 

 

If you have more than one job,

 

 

 

attach a separate page with
information about additional Employment status Hi Employed C) Employed
employers. LJ Not employed © Not employed
Include part-time, seasonal, or
self-employed work. . wo

Occupation Fiscal Specialist ll
Occupation may include student
or homemaker, if it applies.

Employer’s name MCPS

Employer's address 850 Hungerford Drive

Number Street Number Street

 

 

Rockville, MD 20.
City State ZIP Code City State ZIP Code

How long employed there? 25 years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $8055.92 $
3. Estimate and list monthly overtime pay. 3. + § + $
4. Calculate gross income. Add line 2 + line 3. 4. $__ 8055.92 $

 

 

 

 

 

Official Form 1061 Schedule I: Your income page 1

 

 
 

 

NN  —__ OOO

Case 19-17064 Doc29 Filed 06/14/19 Page 25 of 41

Debtor? | Natasha Purshotam Pamnani Case number jrinown 19-17064

First Name Middle Name Last Name

 
    

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RiRSARSORORORORRRRRRRRR Jon-filing spouse.
Copy Vine 4 Nereis cccssssscsssscessssssessessusssstisessuessissassspsssssieecccessseeeeeese, >4 $8055.92 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ $
5b. Mandatory contributions for retirement plans 5b. §$ $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans 5d. $ $
5e. Insurance 5e $ $
5f. Domestic support obligations 5f. $ $.
5g. Union dues 5g. $ $
5h. Other deductions. Specify: $h. +$ + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f+5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 5452 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. *
8b. Interest and dividends 8b. ¢ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent :
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. =
8d. Unemployment compensation 8d. §$ 0.00 $
8e. Social Security 8e. §$ $ 7i0
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: aS. 0.00 $
8g. Pension or retirement income 89. $ $ 92.31
8h. Other monthly income. Specify: 8h. +$ +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + 8h. 9] $ 5452 $ 812.31
10. Calculate monthly income. Add line 7 + tine 9. _
: Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s____5452 + $ 812.31 |= k 6264.31

 

 

 

 

 

 

11, State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

 

Specify: W6+ §$
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income,
: White that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $___ 6264.31
Combined

: monthly income
: 13.Do you expect an increase or decrease within the year after you file this form?

Wi No.
Q) Yes. Explain:

 

 

 

 

Official Form 106! Schedule I: Your Income Page 2

I IOOEOEOSSS Sr

 

 
* . Case 19-17064 Doc29 Filed 06/14/19 Page 26 of 41

Fill in this information to identify your case:

Debtor 1 Natasha Purshotam Pamnani eaten ce.
eptor First Name Middle Name Last Name Check if this is:

 

Debtor 2 Purshotam Hashmatrai Pamnani

 

L) An amended filing
Qa supplement showing postpetition chapter 13
expenses as of the following date:

06/13/2019
Geoanyeer 19-17064 MM / DD/ YYYY

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

 

L} No. Go to line 2.
Yes. Does Debtor 2 live in a separate household?

4 No

Cd Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? W No

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and CI Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent.............0c. Q "
Do not state the dependents’ QO No
names. Yes
() No
C) Yes
LJ No
LC) Yes
L) No
L) Yes
LJ No
L) Yes
3. Do your expenses include wi No

expenses of people other than
yourself and your dependents? I Yes _

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

 

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. $

 

If not included in line 4:

 

 

4a. Real estate taxes 4a. $
4b. Property, homeowner’s, or renter’s insurance Ab. $
4c. Home maintenance, repair, and upkeep expenses 4c. § 100.00
4d. Homeowner's association or condominium dues 4d. $ 15.00

Official Form 106J Schedule J: Your Expenses page 1

 

 
, . Case 19-17064 Doc29 Filed 06/14/19 Page 27 of 41

 

 

 

 

 

 

 

 

 

Debtor 1 Natasha Purshotam Pamnani Case number wrinown_19-17064
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas 6a. 230.00
6>. Water, sewer, garbage collection 6b. § 100.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. = § 247.00
6d. Other. Specify: Gym 6d. § 65.00
7. Food and housekeeping supplies 7. $. 800.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 100.00
10. Personal care products and services 10. § 100.00
11. Medical and dental expenses 14. $ 100.00
12. Transportation. Include gas, maintenance, bus or train fare. § 400.00
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 15.00
14. Charitable contributions and religious donations 14. $ 30.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a, $ 100.00
15b. Health insurance 156. $ 0.00
15c. Vehicle insurance 15c.  §$ 175.00
15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. = § 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. § 446.00
17b. Car payments for Vehicle 2 17. $ 0.00
17c. Other. Specify: 17. $ 0.00
17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 1061). 18, 5 0.00
19. Other payments you make to support others who do not live with you.
Specify: Mother 19. § 200.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.
20a. Mortgages on other property 20a. §. 0.00
20b. Real estate taxes 20b, $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 200.00
20e. Homeowner's association or condominium dues 20e. § 15.00

Official Form 106J Schedule J: Your Expenses page 2

 

 
so” Case 19-17064 Doc29 Filed 06/14/19 Page 28 of 41

 

 

Debtor1 Natasha Purshotam Pamnani Case number ¢rinown 19-17064
First Name Middle Name Last Name
21. Other. Specify: 4 legged companion/child 21. +8 300.00

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. 3,723.00 ,

 

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b, | $ 0.00 .
22c. Add line 22a and 22b. The result is your monthly expenses. 22. | g§ 3,723.00 |

23. Calculate your monthly net income.

 

6,262.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $
23b. Copy your monthly expenses from line 22c above. 23b. _¢ 3,723.00
23c. Subtract your monthly expenses from your monthly income.
$ 2,539.00
The result is your monthly net income. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

W No. .

QD Yes. Explain here: The monthly expense amount listed of $3,723 does not include first or second mortgage -
because we are not currently paying that - since we filed for Chapter 13 Bankruptcy.

Official Form 106J Schedule J: Your Expenses page 3

 

 

 
Case 19-17064 Doc29 Filed 06/14/19 Page 29 of 41

Fill in this information to identify your case:

Debtor 4 Natasha Purshotam Pamnani

First Name Middle Name Last Name

 

Debtor 2 Purshotam Hashmatrai Pamnani

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland
Casenumber _19-17064

(If known)

CJ Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wf No

C) Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x ALF Msuwor,

Signature of Debtor 1

 

 

Signature of Debtor 2

pate 06/13/2019 pate 06/13/2019
MM/ DD / YYYY MM/ DD / YYYY

o Faas. Ren AMS Uy DnaRaROLEE ‘ . i BR BewahE ae e epe

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
: , Case 19-17064 Doc29 Filed 06/14/19 Page 30 of 41

Fill in this information to identify your case:

Debtor 1 Natasha Purshotam Pamnani

First Name Middie Name Last Name

Debtor 2 Purshotam Hashmatrai Pamnani

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

Case number 19-17064

(If known)

L) Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

a Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

wi Married
C) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
w No

LI Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
wi Same as Debtor 1 uw Same as Debtor 1
2100 Chestnut Lane From 12/30/2014 From
Number treet Number Street
To 06/13/2019 mer Stree To
Frederick MD 21702
City State ZIP Code City State ZIP Code
Q Same as Debtor 4 CQ) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with as
States and territories include Arizona, California, Id

W No

C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1 06H).

pouse or legal equivalent in a community property state or territory? (Community property
jaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Ez Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
, ' Case 19-17064 Doc29 Filed 06/14/19 Page 31 of 41

Debtor 4 Natasha Purshotam Pamnani Case number ¢rinown, 1 9-1 7064

First Name Middle Name Last Name

 

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
\f you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LL) No
Wi Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and = Check ail that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until 4 pages, commissions, $ U pages, commissions. $
the date you filed for bankruptcy: “HP —_———————— USES, NPS
) Operating a business ) Operating a business
For last calendar year: wi Wages, commissions, Q Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31,2018 __ »)Q) Operating a business Q Operating a business
For the calendar year before that: wi Wages, commissions, U) Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31,2017 C) Operating a business L) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wd No

C) Yes. Fill in the details.

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year:
(January 1 to December 31 ,2018 )
YYYY
For the calendar year before that: $ $

 

 

(January 1 to December 31,2017 __)
yy

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
. ‘ Case 19-17064 Doc29 Filed 06/14/19 Page 32 of 41

Debtor 1 Natasha Purshotam Pamnani Case number grinown 19-17064

First Name Middle Name Last Name
es Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
A) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

(] Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CJ No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditor's Name Q Mortgage
L) car
Number Street L credit card

| Loan repayment

 

QO Suppliers or vendors

 

 

 

City State ZIP Code Q Other
§ $ QO Mortgage
Creditors Name
QQ) car

| Credit card

 

Number Street
Q Loan repayment

 

OQ Suppliers or vendors

 

 

 

City State ZIP Code L) other
$ § Q Mortgage
Creditor's Name
QD car

 

Number Street Q Credit card

LY Loan repayment

 

QO Suppliers or vendors
Q) Other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
Case 19-17064 Doc29 Filed 06/14/19 Page 33 of 41

Debtor 1 Natasha Purshotam Pamnani Case number tirinoun 19-1 7064

First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

YW No

Q) Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

C) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe Include creditor's name

 

$
Insiders Name $

 

Number Street

 

 

City State ZIP Code

 

 

 

 

$ $
Insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
‘ Case 19-17064 Doc29 Filed 06/14/19 Page 34 of 41

Debtor 4 Natasha Purshotam Pamnani

 

First Name Middle Name Last Name

Case number (if known) 19-17064

 

| Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

ZW No

CL) Yes. Fill in the details.

Case title

 

Case number

Case title

 

Case number

Nature of the case

 

 

 

 

 

Court or agency Status of the case

Court Name a Pending

UL) on appeal
‘Number — Street CY concluded
City State ZIP Code
‘Court Name O Pending
: CL) on appeal
‘Number Street CY concluded

 

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

w No. Go to line 11.
C) Yes. Fill in the information below.

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Code

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Official Form 107

Describe the property Date

 

Explain what happened

L) Property was repossessed.

LJ Property was foreclosed.

L) Property was garnished.

QO) Property was attached, seized, or levied.

Describe the property Date

Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

OOOO

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Value of the property

Value of the property

page 5
' Case 19-17064 Doc29 Filed 06/14/19 Page 35 of 41

Debtor 4 Natasha Purshotam Pamnani Case number (irinown_19-17064

First Name Middle Name Last Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

QC) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name 7
Number Street 8
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

WM No

L) Yes

Pe List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

L) Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person . oe coo ene . the gifts
- $
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
‘ Case 19-17064 Doc29 Filed 06/14/19 Page 36 of 41

Debtor1 Natasha Purshotam Pamnani Case number ¢rinown 19-17064

First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

C] Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
_— $
Charity’s Name :

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

L) Yes. Fill in the details.

  

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . oo. oo. loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
i $
i

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
dl No
CJ Yes. Fill in the details.
Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid cee wo ee mene ane nee made
Number Street $
§
City State ZIP Code :
Email or website address :
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
, ' Case 19-17064 Doc29 Filed 06/14/19 Page 37 of 41

Debtor 1 Natasha Purshotam Pamnani Case number grinown_1 9-1 7064

First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of :
transfer was made payment 4

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address i

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wi No

C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wt No
CD Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
; Case 19-17064 Doc29 Filed 06/14/19 Page 38 of 41

Debtor1 | Natasha Purshotam Pamnani Case number (rinown 19-17064

First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MW No

L) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

U) Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred :
Name of Financial Institution \
XXXX— ma Checking $
Number Street Lj Savings

 

Ql Money market

 

CQ) Brokerage

 

 

 

 

 

City State ZIP Code im Other
XXXX= L) checking $

Name of Financial Institution TT TT :

O Savings :
Number Street Q Money market

Q Brokerage

CI other.
City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wd No

CI Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
eens pe have it?
CL) No
Name of Financial Institution Name i Q Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
‘ Case 19-17064 Doc29 Filed 06/14/19 Page 39 of 41

Debtor 1 Natasha Purshotam Pamnani Case number (rtnown_19-17064

First Name Middle Name Last Name

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
U3 Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
a have it?
LI No
Name of Storage Facility Name OQ Yes
Number Street Number Street

 

CityState ZIP Code

 

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CJ) Yes. Fill in the detaits.

Where is the property? Describe the property Value

 

Owner's Name $

 

Numb Street

 

Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

 

Give Details About Environmental information

 

For the purpose of Part 10, the following definitions apply:

s Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

(Cl Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 
nn Case 19-17064 Doc29 Filed 06/14/19 Page 40 of 41

Debtor 4 Natasha Purshotam Pamnani Case number trknowm_ 19-1 7064

First Name Middie Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

W No

C) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
|
}
i
§ i
i Name of site Governmental unit j
: Number Street Number Street
City State ZIP Code

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Q) No
C) Yes. Fill in the details.

 

 

Court or agency Nature of the case Status of the
case
Case title. QO ;
Court Name Pending
Q On appeal!
Number Street Q Concluded
Case number City State ZiP Code

rue Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UL Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Ola partner in a partnership
QC] an officer, director, or managing executive of a corporation

 

C] An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.
U Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
_, Do not include Social Security number or ITIN.

 

Business Name

| BIN: -

 

 

 

Number Street oe conte inet tiie
Name of accountant or bookkeeper Dates business existed
From To :
City State ZIP Code BO : .
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name core

 

 

 

EIN; =
Number Street —_—_—_—_—_—_—_—a——
Name of accountant or bookkeeper Dates business existed
i _ From To

 

i City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
’ Case 19-17064 Doc29 Filed 06/14/19 Page 41 of 41

Natasha Purshotam Pamnani

 

 

 

 

 

Case number (if known) 19-17064

 

Debtor 1
First Name Middle Name Last Name
Describe the nature of the business Employer Identification number
oe _ Do not include Social Security number or ITIN.

Business Name
i EIN;

Number Street Name of accountant or bookkeeper Dates business existed

i From To :
City State ZIP Code : i

 

 

wnat nines neve

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial :
institutions, creditors, or other parties. :

CL) No
CL) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000,.or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x fU p [burs — x :
Signature of Debtor 1 Signature of Debtor 2

Date 06/13/2019

ZIP Code

 

 

 

Date 06/13/2019

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

w No
Q) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Wf No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,

Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 12

 

 
